Citation Nr: 1035595	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-31 952	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for
service-connected hepatitis C, to include the issue of whether a 
compensable rating was warranted prior to January 29, 2008.

2.  Entitlement to an initial disability rating in excess of 70 
percent for 
service-connected cirrhosis with decompensated liver function 
associated with hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that granted service connection and assigned a zero percent 
(noncompensable) disability rating for hepatitis C, effective 
from December 1, 2003.  During the pendency of this appeal, and 
specifically by a March 2010 rating decision, the Veteran was 
granted an increased rating of 40 percent for hepatitis C, and a 
separate 70 percent rating for cirrhosis of the liver with 
decompensated liver function associated with the hepatitis C, 
both effective from January 29, 2008.  


FINDING OF FACT

On September 2, 2010, the Board was notified that the appellant 
died in August 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  





ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


